DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to base claim 7, line 8, “the needle” lack antecedent basis.  Also, it is not definite whether a needle is a structural part of the modular hair implanter, since the needle is not positively recited as a part of the implanter or as being within the needle module.
With respect to base claim 14, line 10, “the needle” lack antecedent basis.  Also, it is not definite whether a needle is a structural part of the modular automatic hair implanter, since the needle is not positively recited as a part of the implanter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2016/0045223). Kim et al. disclose, at least in figures 1-4F and para. [0041]-[0065]; a modular automatic hair implanter comprising: a needle module (35) configured to accommodate a hair follicle (90); a magazine (20) in which the needle module is mounted; and an operating unit (40 in combination with a “rotating driving part,” according to para. [0052]) configured to press the needle module mounted in the magazine to insert the hair follicle into a scalp, wherein the magazine and the operating unit have a common substantially central axis (See marked-up figure 1 below, wherein  an outer portion of the magazine (where element 35 is enclosed) has a central axis shared with a central axis of element 41 (a part of operating unit 40)), wherein the magazine comprises a module slit (25a) mounted in a circumferential direction thereof, the needle module being mounted in each module slit, and wherein the operating unit (via the “rotating driving part”) is configured to rotate the magazine and press a hair follicle accommodated in the needle module positioned in a predetermined position to insert the hair follicle into the scalp.

    PNG
    media_image1.png
    369
    563
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0045223) in view of Goldberg (45,611,811).  Kim et al. disclose the invention substantially as claimed, wherein the magazine further comprises: a magazine case having a cylindrical shape; a magazine body (inner wall of 21) mounted in the magazine case and having a rotation mounting hole formed at a center thereof and a module slit formed on an edge thereof in a circumferential direction; a magazine front side part (front surface of 21) mounted on a front side of the magazine body and having .
Allowable Subject Matter
Claims 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to base claim 3, none of the prior art of record, alone or in combination, discloses a modular automatic hair implanter comprising, inter alia: a needle module configured to accommodate a hair follicle; a magazine in which the needle module is mounted; and 2Application No.: 16/287,566Docket No.: JIM-176-2A an operating unit configured to press the needle module mounted in the magazine to insert the hair follicle into a scalp, wherein the needle module comprises: a needle having a hollow shape; a needle front block to which the needle is coupled and having a mounting groove formed at a rear side thereof; and a needle rear block disposed to be spaced apart from the needle front block and having a mounting groove formed therein; wherein a shaft block is mounted to the needle rear block and has a front side to which a shaft configured to discharge the hair follicle positioned in the needle to the outside is mounted; and wherein an inner spring, mounted in a housing case, has both side ends supported by the needle front block and the needle rear block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses a modular automatic hair implanter comprising, inter alia: a needle module configured to accommodate a hair follicl.
.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Amendment
Applicant's arguments filed on February 25, 2021 have been fully considered but they are not persuasive. That is, with respect to the rejection under 35 USC § 102 and based on Kim, the examiner posits that, given a broadest reasonable interpretation of “central axis,” a portion of magazine 20 has a central axis and a portion of operating unit 40 has a central axis, wherein these central axes are aligned or these portions can be said to have a common central axis.  The examiner posits that the present invention has .
Additionally, claims 7-17 have new grounds of rejection under 35 USC § 112(b).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771